UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1501


TALLMAN TAYLOR,

                  Plaintiff – Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:07-cv-00032-HCM-JEB)


Submitted:    November 24, 2008            Decided:   December 15, 2008


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Klein, Charlene A. Morring, MONTAGNA KLEIN CAMDEN LLP,
Norfolk, Virginia, for Appellant.       Chuck Rosenberg, United
States Attorney, Susan L. Watt, Supervisory Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tallman    Taylor    appeals    the     district     court’s      order

denying       his   summary       judgment     motion      and     granting       the

Commissioner’s      summary    judgment      motion   in   his    action     seeking

review of the Commissioner’s decision to deny him disability

insurance     benefits    under    the   Social     Security      Act.     We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                           See

Taylor v. Commissioner of Soc. Sec., No. 2:07-cv-00032-HCM-JEB

(E.D.   Va.    March    21,   2008).     We   dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         2